Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0079386, hereinafter Kim).
Re claim 1, Kim discloses, a compensating timer system for video data, said compensating timer system, comprising: an electronic device (100) including at least one processing unit (180) in operable communication with a display (151) and at least one memory (160 and/or 180); and a user interface (151) associated with the electronic device and displayable on the electronic device (figs 3-6, par [0055]), the user interface comprising: a video display region (151) configured or configurable to display video data (figs 3-6); and an animated time indicator (360), wherein the animated time indicator being in part dependent on a modified playing speed of the video data that changes between a first speed rate and a second speed rate different to the first speed rate (figs 5-6, par [0098]-[0100], 2X and 4X).

Claims 13 and 18 are rejected for the reasons stated in claim 1. The non-transitory computer-readable media and method steps as claimed would have been anticipated by the system of Kim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Kano (US 2014/0099074, hereinafter Kano).
Re claim 2, Kim discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Kano as follows: wherein the first speed rate is a first recording speed rate (360, 60, or 30 fps) associated with a first section of the video data (figs 4-5) and the second speed rate is a second recording speed rate (360, 60, or 30 fps) associated with a second section of the video data different to the first section (figs 4-5, pars [0055]-[0063]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the first speed rate is a first recording speed rate associated with a first section of the video data and the second speed rate is a second recording speed rate associated with a second section of the video data different to the first section of Kano with the system of Kim order to provide a more simplified visual representation of the playback speed of the video for a user.
Re claim 3, Kim discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Kano as follows: wherein the animated time indicator is in part based on an adjusted total time recorded value equal to a total time recorded value of the video data added with a time value (figs 6-7, pars [0065]-[0072]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the animated time indicator is in part based on an adjusted total time recorded value equal to a total time recorded value of the video data added with a time value of Kano with the system of Kim order to provide a more accurate visual representation of the playback speed of the video for a user.
Re claim 4, the combination Kim and Kano discloses the limitations of claim 3 including wherein the animated time indicator is in part based on while the video data is being recorded, and while the total time recorded value or the adjusted total time recorded value is less than a maximum recording time value of the video data (Kano figs 6-7, pars [0065]-[0072], since no specific value is given the maximum recording time value is considered the end of the video).
Re claim 12, the combination Kim and Kano discloses the limitations of claim 3 including wherein the animated time indicator is selected from the group consisting of any one or any combination of a time elapsed clock configured or configurable to count up numerically to a maximum recording time value (Kim fig 3, Kano figs 3-6), and a time remaining clock configured or configurable to count down numerically from the maximum recording time value.
Claims 14 and 15 are rejected for the reasons stated in claims 4 and 3, respectively. The non-transitory computer-readable media and method steps as claimed would have been obvious and expected by the system of Kim and Kano.


Allowable Subject Matter
Claims 5-11, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696